*30By the Court,
Hawley, C. J.:
On the twelfth day of May, a. d. 1873, the board of county commissioners of Eureka county, upon the presentation of a petition purporting to be a petition of a majority of the citizens of the town of Eureka, praying that the provisions of an act of the legislature of this state, entitled “An act to provide policemen in unincorporated cities, towns, and villages,” approved March 11, 1865 (Stat. 1864-5, 396), be extended to the town of Eureka, and requesting the appointment of two policemen for said town, and the levying of a tax as provided for in said act, made the following order, viz.: “Ordered that the petition of the citizens of Eureka, asking the appointment of two policemen, be granted, and a tax be levied upon the assessed value • of the property in said town for the maintenance of such police force in accordance with the statute, to wit, (4) one-quarter of one per cent., and that the assessor be directed to make such assessment.”
The plaintiff Johnson having been appointed a policeman by the sheriff of Eureka county, in pursuance of said order, brings this suit to recover the sum of one thousand and fifty dollars, amount alleged to be due him for services as such policeman.
The court below dismissed the action upon the ground that the commissioners had no jurisdiction to make the order, it not appearing from the records of said board “that any evidence was offered to show that the signers of said petition were resident electors of said town of Eureka, or that it contained the names of a majority of the resident electors of said town of Eureka; nor do the records of said county commissioners show that they found as a fact that the names signed to said petition were the names of resident electors of the town of Eureka, or that a majority of the resident electors had signed said petition.”
¥e think the court did not err in dismissing the action. This court has frequently decided that the board of county commissioners is of special and limited jurisdiction; that nothing in regard to its proceedings is to be presumed in *31its favor, and that its records must affirmatively show the necessary jurisdictional facts. (The States v. The Board of County Commissioners of Washoe County, 5 Nev. 319; Swift v. The County Commissioners of Ormsby County, 6 Nev. 97.)
To the same effect are the decisions of courts in other States. (Rosenthal v. The Madison and Indianapolis Plankroad Company, 10 Ind. 361; The People ex rel. De Fries v. The Supervisors of Marin County, 10 Cal. 344; Finch v. Tehama County, 29 Cal. 455.)
Whenever the jurisdiction of the board depends upon certain facts, to be ascertained and determined by it, its records should show that it acted upon the evidence presented, and adjudged the facts to be sufficient.
The judgment of the district court is affirmed.